347 S.W.3d 550 (2011)
Camille GERSTNER, by and through her Next Friend, Kirsten LUSTER, Appellant,
v.
Lisa MATHENY and Jaclyn Hill, Respondents.
No. ED 95881.
Missouri Court of Appeals, Eastern District, Division Five.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2011.
Application for Transfer Denied October 4, 2011.
Robert H. Pedroli, Jr., St. Louis, MO, for appellant.
John S. McCollough, St. Louis, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Camille Gerstner, by and through her next friend, Kirsten Luster, (Appellant) appeals from the circuit court's judgment granting Lisa Matheny and Jaclyn Hill's motion to dismiss. We have reviewed de novo the briefs of the parties and the record on appeal, and we find Appellant's claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).